UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-4940


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DAVID TISDALE,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:07-cr-00498-BEL-1)


Submitted:   March 31, 2011                 Decided:   April 27, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, Staff
Attorney, FEDERAL PUBLIC DEFENDER FOR THE DISTRICT OF MARYLAND,
Baltimore, Maryland, for Appellant.   Rod J. Rosenstein, United
States Attorney, Ayn B. Ducao, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David       Tisdale      appeals      his    conviction        and     170-month

sentence for five counts of distribution and possession with

intent to distribute cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1) (2006).                   Tisdale makes four arguments on

appeal.    For the reasons that follow, we affirm.

            First, Tisdale argues that, given the anti-shuttling

provision    in    the    Interstate        Agreement         on    Detainers       Act   (the

“IAD”),    the    district       court      erred    in       denying      his    motion    to

dismiss the indictment.            We find that the district court did not

err in this regard because Tisdale had waived his rights under

the IAD pursuant to a broadly-worded waiver he had signed after

discussing       his    rights     with     his     attorney.            See     Alabama    v.

Bozeman,    533    U.S.    146,      153-54      (2001).           We    reject    Tisdale’s

assertion that the waiver was limited to a particular detainer.

            Second, he argues that the district court erred in

declining to review in camera the personnel records of two law

enforcement       officers     who    testified          at    Tisdale’s         trial.     We

review a district court’s decision as to whether to conduct an

in camera review of materials for abuse of discretion.                                  See In

re Grand Jury Proceedings, 33 F.3d 342, 350 (4th Cir. 1994).

Here, the Government had represented to the district court that

neither    officer       had   any    history       of    misconduct        in    his     files

except    that    one    officer      had   been     accused        of    using    excessive

                                             2
force; further, defense counsel had conceded that the present

case     did        not   involve        allegations          of    excessive         force.

Accordingly, the district court did not abuse its discretion in

declining to review in camera the personnel files of the two law

enforcement officers.            See id.

               Third, Tisdale argues that the district court erred in

refusing       to    permit    defense     counsel       to    impeach      a     Government

witness through extrinsic evidence of a separate lawsuit.                                 We

review a district court’s decision to limit cross-examination

for abuse of discretion.              United States v. Ayala, 601 F.3d 256,

273    (4th    Cir.),     cert.      denied,       131   S.   Ct.   262    (2010).       The

district court had permitted defense counsel to cross-examine

the law enforcement officer about the fact that there was a

prior lawsuit, the general nature of the lawsuit, and that there

was a judgment against the officer.                      We find that the district

court did not abuse its discretion in excluding certain evidence

it found to be collateral.               See id.

               Finally,        Tisdale     argues         that      the     jury      lacked

sufficient          evidence    to    find     that      he    sold       crack     cocaine.

However, given that Tisdale himself testified that he sold crack

cocaine, and that one of the law enforcement officers testified

that he purchased crack cocaine from Tisdale, we find that there

was sufficient evidence for the jury to find that Tisdale sold

crack cocaine.

                                               3
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4